Citation Nr: 1446752	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO. 12-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In that decision, the RO granted service connection for PTSD and assigned a disability rating of 30 percent.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has submitted evidence showing that he is unable to maintain substantially gainful employment due to his service-connected PTSD, specifically a letter from the VA counselling office indicated that employment is not currently reasonably feasible for the Veteran. See July 2014 VA Counseling Office Letter. As such, the Board finds that an inferred claim of TDIU has been raised by the record and is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's inferred claim for TDIU, based on a July 2014 VA Counseling Office letter. See Rice, 22 Vet. App. at 453-54. No notice regarding that claim has been provided and appropriate development has not been conducted. Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.

The issue of entitlement to TDIU requires a determination regarding the impact of the Veteran's service-connected disability on his ability to acquire and maintain substantially gainful employment. As occupational impairment is specifically contemplated by the rating criteria used to evaluate mental disorders, a Board decision with respect to the Veteran's increased rating claim would inherently include a determination as to the occupational effect of the Veteran's PTSD. As such the Board finds that the Veteran's claim for an increased rating for PTSD is inextricably intertwined with the issue of entitlement to TDIU. Harris v. Derwinski, 1 Vet. App. 180 (1991). Furthermore, the July 2014 letter reflects a level of severity which is different than that reflected in the most recent VA examination, which was conducted in 2010. Therefore, the Veteran's claim for an increased rating for PTSD must be remanded as well.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

After providing appropriate notice, conduct any further development of the TDIU claim deemed necessary, to include obtaining a VA medical as to the functional impairment resulting from the Veteran's service-connected disabilities.
2. Appropriate efforts must also be made to obtain any records pertaining to the Veteran's Vocational Rehabilitation/Chapter 31 claim, to include the Veteran's Counseling / Evaluation / Rehabilitation Folder and Jobs Training Folder. See July 2014 VA Counselling Office Letter.

3. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current level of severity of his PTSD. The claims file should be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. 

The examiner should describe in detail all current manifestations of the Veteran's PTSD, and comment on the functional impairment caused solely by the Veteran's PTSD. The examiner must also enter a complete multi-axial evaluation, and assign a GAF, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning. All other testing deemed necessary must be conducted and all results must be reported in detail.

5. Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



